                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00032-DSC


 JANE DOE,                                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                     ORDER
                                                 )
 LENOIR-RHYNE UNIVERSITY,                        )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the Defendant’s “Motion for Summary Judgment”

(document # 43) and the parties’ associated briefs and exhibits.


       The parties have consented to Magistrate Judge jurisdiction under 29 U.S.C. § 636 (c). This

Motion is now ripe for the Court’s consideration.


       After fully considering the arguments, the record, and the applicable authority, the Court

denies Defendant’s Motion for Summary Judgment as discussed below.


                     I.         FACTUAL AND PROCEDURAL BACKGROUND


       On January 19, 2018, Plaintiff filed this action in Catawba County Superior Court

alleging negligence, gross negligence, negligent infliction of emotional distress, breach of

implied warranty of habitability, violation of Title IX, and breach of contract. The case was

removed to this Court on February 22, 2018. Plaintiff’s claims for breach of implied warranty of

habitability, violation of Title IX, and breach of contract have been dismissed. The Court now
turns to Plaintiff’s remaining claims of negligence, gross negligence, and negligent infliction of

emotional distress.


                                   II.     STANDARD OF REVIEW


       Summary judgment is appropriate where the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. “A dispute is genuine if a reasonable jury could return a verdict for the non-moving

party.” Vannoy v. Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016)

(quoting Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)). “A fact is material

if it might affect the outcome of the suit under the governing law.” Id.


       The movant has the “initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). The court must view the evidence and any inferences therefrom in the light

most favorable to the non-moving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014); see also

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The court applies “the fundamental

principle that at the summary judgment stage, reasonable inferences should be drawn in favor of

the non-moving party.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 570 (4th Cir.

2015) (quoting Tolan, 572 U.S. at 660).


       “Summary judgment cannot be granted merely because the court believes that the movant

will prevail if the action is tried on the merits.” Id. at 568-69 (quoting 10A Charles Alan Wright

& Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d ed.1998)). “The court
therefore cannot weigh the evidence or make credibility determinations.” Id. at 569 (citing

Mercantile Peninsula Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir. 2007)). In the

end, the question posed by a summary judgment motion is whether the evidence “is so one-sided

that one party must prevail as a matter of law.” Anderson, 477 U.S. at 252.


                                             III.     Discussion


       The Court concludes that taking the evidence in the light most favorable to Plaintiff, there

is an issue of material fact that would permit, but not require, a reasonable jury to return a verdict

in her favor on her negligence based claims. Accordingly, Defendant’s Motion for Summary

Judgment is denied.


       Plaintiff has raised a discovery issue regarding Jane Doe #2 (Document #48 pg. 14). The

Court will address this issue when properly raised by motion.


                                               IV.        ORDER


       NOW THEREFORE IT IS ORDERED that:


       Defendant’s “Motion for Summary Judgment” (Document #43) is DENIED. The Clerk

is directed to send copies of this Memorandum and Order to counsel for the parties.


       SO ORDERED ADJUDGED AND DECREED.



                                   Signed: June 6, 2019
